Case 2:18-cv-01582-CKJ Document 40-14 Filed 11/27/19 Page 1 of 5




           EXHIBIT N
..              Case 2:18-cv-01582-CKJ Document 40-14 Filed 11/27/19 Page 2 of 5
                                                                                                          EXHIBIT



     From:             mjeanty@u.washington.edu
     Date:             June 30, 2017 7:28:35 PM (-07)
     To:               Tricia L Roland
     Cc:               'David L. Tirschwell'; 'Marthilde Brzycki'; 'KIM FRANCIS'; 'Nola Balch'; 'Kathy M Hare'; 'Kelly
                       J. Paananen'
     Subject:          RE: Your return to work on 7/3


     Attachments:

     Hi Tricia,

     Friday 7/7 is 8 hours- I am allowed by law to have a 30 minute lunch period and 15 minute breaks- which
     you left out.

     My notes have been completed in a timely manner per hospital policy since hired with 100% compliance for
     billing prior to you changing my workflow.

     My regular workflow was 5 patients on Tuesdays- and I requested 5 patients to be added on Fridays (total10
     patients) -completing some of my notes and follow-ups the next workday.

     In your new workflow, you mentioned 3 cases on Fridays and 6 cases on Tuesdays- total 9 patients.
     As I have mentioned to you and Kelly on multiple occasions, the patients do not show up exactly at their
     appointment time or roomed at the exact scheduled time.

     Unfortunately, I cannot handle working part-time and seeing 6 patient on a clinic day; which is more than my
     usual load at this time. And based on your workflow, I will not have prep time for Tuesdays clinic. I will no
     longer be able to add any add-ons like I used to on my clinic days- due to the schedule restrictions and recent
     disruption to my workflow.

     I can see 3-4 patients on Tuedays and 2-3 patients on Fridays- giving me time to go to didactics and
     conference. That is close to evenly distributed and is 7 out of my usual 10 patients.

     I would like advance warning prior to any meeting with you and Kelly. I need my union representative present
     during any private meeting with you, Kelly, and any other member of management.

     Thank you,
     Marthilde

     On Fri, 30 Jun 2017, Tricia L Roland wrote:

     > David is right they were attached but I've included again.
     >
     > Tricia
     >
     >
     > Tricia L. Roland, MPH, BSN, RN
     > Stroke Program Manager
     >
     > Harborview Medical Center
     > 325 Ninth Avenue, Seattle, WA 98104
     > Mailbox 359775 I 3CT-79.1
     > Phone (206) 744-2403 1 Fax (206) 744-3976
     > Email: troland@uw.edu




                                                                                                                     UWM8005122
        Case 2:18-cv-01582-CKJ Document 40-14 Filed 11/27/19 Page 3 of 5




>
>
>
>
>
>
> "The above email may contain patient identifiable or confidential
> information. Because email is not secure, please be aware of associated
> risks of email transmission. If you are a patient, communicating to a UW
> Medicine Provider via email implies your agreement to email communication~
> see http://www.uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm
>The information is intended for the individual named above. If you are not
> the intended recipient, any disclosure, copying, distribution or use of the
> contents of this information is prohibited. Please notify the sender by
> reply email, and then destroy all copies of the message and any attachments.
> See our Notice of Privacy Practices at www.uwmedicine.org."
>
>
>
> -----Original Message-----
> From: David L. Tirschwell [mailto:tirsch@uw.edu]
> Sent: Friday, June 30, 2017 5:48 PM
> To: Marthilde Brzycki
> Cc: Tricia Roland~ Marthilde Brzycki~ KIM FRANCIS; Nola Balch; Kathy M Hare;
> Kelly J. Paananen
> Subject: Re: Your return to work on 7/3
>
>There was an attachment to the email, i saw them
>
>Thank you
>=====================================
> David Tirschwell, MD
> Harborview Neurology and
> UW Medicine Comprehensive Stroke Center
>
>>On Jun 30, 2017, at 5:46PM, "mjeanty@u.washington.edu"
> <mjeanty@u.washington.edu> wrote:
>>
>>Hello,
>>Where are the slides?
>>
>>> On Fri, 30 Jun 2017, Tricia L Roland wrote:
>>>
>>>Mattie,
>>>
>>>I was made aware by Kim Francis that you plan to return to work on
>>>Monday. I have attached a schedule that works best to fit the needs
>>>of the department as well as accommodates your FMLA request.
>>>
>>>You can see in the attachment there are two slides. Slide 1 is your
>>>schedule from Monday 7/3- Monday 7/10. I needed to make adjustments
>>> due to Friday clinic being booked and the July 4th holiday. Slide 2
>>> represents your schedule from 7/11 on until your FMLA is either
>>>completed or reevaluated on 9/1/17.
>>>
>>> Please keep in mind this is subject to change should the needs of the




                                                                                 UWMB005123
        Case 2:18-cv-01582-CKJ Document 40-14 Filed 11/27/19 Page 4 of 5




>>>department change but if any changes need to be made I will give you
>>>ample notice.
>>>
>>> I'm glad we were able to make this work. Should you have any
>>> questions please do not hesitate to reach out, otherwise I will plan
>>>to see you in the office on Monday.
>>>
>>>
>>>
>>> Tricia
>>>
>>>
>>>
>>>
>>>
>>> Tricia L. Roland, MPH, BSN, RN
>>>
>>>Stroke Program Manager
>>>
>>>
>>>
>>> Harborview Medical Center
>>>
>>> 325 Ninth Avenue, Seattle, WA 98104
>>>
>>> Mailbox 359775 I 3CT-79.1
>>>
>>> Phone (206) 744-2403 1 Fax (206) 744-3976
>>>
>>> Email: <mailto:troland@uw.edu> troland@uw.edu
>>>
>>>
>>>
>>>
>>>
>>>
>>>
>>>
>>>
>>>
>>>
>>> <http://uwmedicine.org/> Description: Visit UW Medicine on.line
>>>
>>>"The above email may contain patient identifiable or confidential
>>> information. Because email is not secure, please be aware of
>>>associated risks of email transmission. If you are a patient,
>>>communicating to a UW Medicine Provider via email implies your
>>>agreement to email communication; see
> > > <http://www. uwmedicine.orq/Giobai/Compliance/EmaiiRisk.htm>
> > > http://www. uwmedicine.orq/Giobai/Compliance/EmaiiRisk. htm
>>>
>>>The information is intended for the individual named above. If you
>>>are not the intended recipient, any disclosure, copying, distribution
>>> or use of the contents of this information is prohibited. Please
> > > notify the sender by reply email, and then destroy all copies of the
> message and any attachments.




                                                                             UWMB005124
       Case 2:18-cv-01582-CKJ Document 40-14 Filed 11/27/19 Page 5 of 5




>>>See our Notice of Privacy Practices at <http://www.uwmedicine.org/>
>>> www.uwmedicine.org."
>>>
>>>
>>>
>>>
>>
>




                                                                          UWMB005125
